Name: Commission Regulation (EEC) No 3182/89 of 24 October 1989 amending Regulation (EEC) No 2996/89 introducing a countervailing charge on cucumbers originating in Spain (except the Canary Islands)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 308/12 Official Journal of the European Communities 25. 10 , 89 COMMISSION REGULATION (EEC) No 3182/89 of 24 October 1989 amending Regulation (EEC) No 2996/89 introducing a countervailing charge on cucumbers originating in Spain (except the Canary Islands) new Member State and, on the other, the Community as constituted at 31 December 1985 must be those which were applicable before accession ; Whereas Article 140 ( 1 ) provides for a 8 % reduction in the countervailing charges applicable under Regulation (EEC) No 1035/72 during the fourth year after accession ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1119/89 (2), and in particular the first subparagraph of Article 27 (2) thereof* Whereas Commission Regulation (EEC) No 2996/89 (3), as last amended by Regulation (EEC) No 3136/89 (4), introduced a contervailing charge on cucumbers origina ­ ting in Spain (except the Canary Islands) ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid &lt;iown the conditions under which a charge intro ­ duced in application of Article 25 of that Regulation is amended ; whereas if those conditions are taken into consideration the countervailing charge on the import of cucumbers originating in Spain (except the Canary Islands) must be altered ; Whereas, pursuant to Article 136 (2) of the Act, the arran ­ gements applicable to trade between, on the one hand, a HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2996/89, 'ECU 47,44' is hereby replaced by 'ECU 62,61 '. Article 2 This Regulation shall enter into force on 25 October 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 October 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 118, 29. 4. 1989, p. 12. 0 OJ No L 287, 5. 10 . 1989, p. 13 . O OJ No L 301 , 19. 10. 1989, p. 31 .